DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the first and sixth lenses comprise differing limitations between the embodiment of the elected claims and the newly submitted claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (USPG Pub No. 2020/0209528 used herein as a translation of TW 104113652), hereinafter “Liao”, in view of Huang et al. (USPG Pub No. 2012/0314301), hereinafter “Huang”.
Regarding claim 9, Liao discloses an optical system (see Fig. 1A), comprising: lenses sequentially disposed from an object side to an image side (see Fig. 1A); a fourth lens (140) of the lenses comprising a convex image-side surface (see Fig. 1A, Table 1); and a fifth lens (150) of the lenses comprising an image-side surface including and a concave object-side surface (see Fig. 1A, Table 1), wherein the fourth and the fifth lenses comprise a same refractive index and a negative refractive power (Table 1). Liao discloses the claimed invention, but does not specify the fifth lens comprising an image-side surface including an inflection point, and wherein the optical system has a total number of six lenses with refractive power. Claim 1 of Liao claims that at least one of the five lens elements has at least one inflection point. In addition, in the same field of endeavor, Huang discloses the fifth lens comprising an image-side surface including an inflection point (Paragraph 134), and wherein the optical system has a total number of six lenses with refractive power (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao with the fifth lens comprising an image-side surface including an inflection point, and wherein the optical system has a total number of six lenses with refractive power of Huang for the purpose of providing excellent imaging quality while avoiding a long total track length (Paragraph 6).
.
Claims 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (USPG Pub No. 2020/0209528) in view of Huang (USPG Pub No. 2012/0314301) as applied to claim 9 above, and further in view of Hashimoto (USPG Pub No. 2016/0124191).
Regarding claim 10, Liao discloses wherein a first lens (110) comprises a positive refractive power, a second lens (120) comprises a negative refractive power, a third lens (130) comprises a positive refractive power (Table 1). Liao and Huang disclose the claimed invention except for and a sixth lens comprises a positive refractive power. In the same field of endeavor, Hashimoto discloses and a sixth lens comprises a positive refractive power (Table 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao and Huang with and a sixth lens comprises a positive refractive power of Hashimoto for the purpose of providing a low-profile, low-cost imaging lens which offers high brightness, high resolution and a wide field of view (Paragraph 10).
Regarding claim 11, Liao and Huang disclose the claimed invention except for wherein a field of view of the optical system is greater than 70. In the same field of endeavor, Hashimoto discloses wherein a field of view of the optical system is greater than 70 (Table 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao and Huang with wherein a field of view of the optical system is greater than 70 of Hashimoto for the purpose of providing a low-profile, low-cost imaging lens which offers high brightness, high resolution and a wide field of view (Paragraph 10).
Regarding claim 13, Liao, Huang and Hashimoto teach the optical system as is set forth above for claim 10, Hashimoto further discloses wherein an absolute difference between an 
Regarding claim 14, Liao, Huang and Hashimoto teach the optical system as is set forth above for claim 10, Hashimoto further discloses wherein a ratio of a distance from an object-side surface of the first lens to the image side and an overall focal length of the optical system is less than 1.3 (Table 7). It would have been obvious to provide the optical system of Liao and Huang with the teachings of Hashimoto for the same reasons as previously stated above for claim 10.
Regarding claim 15, Liao, Huang and Hashimoto teach the optical system as is set forth above for claim 10, Hashimoto further discloses further comprising: a stop disposed adjacently to an object-side surface of the first lens (L1), wherein a ratio of an aperture diameter of the stop and an overall focal length of the optical system is greater or equal to 0.5 and less than 0.6 (Table 7). It would have been obvious to provide the optical system of Liao and Huang with the teachings of Hashimoto for the same reasons as previously stated above for claim 10.
Regarding claim 16, Liao discloses wherein a difference between an Abbe number of the first lens and an Abbe number of the fifth lens (Table 1). Liao, Huang and Hashimoto disclose the claimed invention, but do not specify is greater than 10. In the same field of endeavor, Embodiment 4 of Liao discloses is greater than 10 (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an optical system of Liao, Huang and Hashimoto with is greater than 10 of Embodiment 4 of Liao for the purpose of designing an optical system with high image quality (Paragraph 5). It is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim .
Response to Arguments
Applicant’s arguments with respect to claims 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Huang cures the deficiencies of Liao. For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/21/2021